 

 

Case 2:19-cr-00216 Document 1 Filed 06/14/19 Page 1 of 3 PagelD #:.1

AO 91 (Rew 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

 

      

SERaY CLERK

 

 

 

 

 

 

United States of America ) rus oe COUT recto
Vv. ) .
Shannon Brown ) Case No. 2:19-mj-0060
)
)
)
)
Defendantis)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On.or about the date(s) of June 6, 2019 in the county of Kanawha in the
____ Southern. District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Sections 922(g)(1) & 924 Convicted felon in possession of a firearm
(a)(2)
This criminal complaint is based on these facts:
See attached Affidavit.

wf Continued on the attached sheet.

eS :
=

 

“Camplainanl 5 vignature

Special Agent David Bullard

 

Prinied name and title

Sworn to before me and signed in my presence.

  
   

 

Judge's signature — +

City and state: Charleston, West Virginia —_ Dwane L. Tinsley, U.S. Magistrate Judge"

Printed name and title

 

 
 

Case 2:19-cr-00216 Document 1 Filed 06/14/19 Page 2 of 3 PagelD #: 2

AFFIDAVIT

STATE OF WEST VIRGINIA
COUNTY OF Kanawha, to-wit:

I, David Bullard, being first duly sworn, do hereby depose
and state as follows:

i. IT am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), and have been a Special Agent with
ATF since 2013. As part of my duties with ATF, I have been involved
in the investigation of Shannon Brown being a convicted felon in
possession of a firearm. This affidavit is based on my review of
reports, records, evidence, and conversations with Charleston
Police Department Officers who were involved in Brown’s arrest.

2. On June 6, 2019, Shannon Brown was a passenger in a
yehicle during a traffic stop on Main Street in Charleston. Brown
fled from the car and would not listen to police officers' orders
to stop. During the chase, Brown ran into a fence and fell to the
ground. He got up and after a lengthy foot chase, during which
Brown kept reaching under his shirt and he also threw items onto
the ground, Detective Rinehart and other officers caught and
detained him on Park Avenne in Charleston. Brown was wearing a
"belly band" holster, and a loaded Smith & Wesson .40 caliber

handgun was recovered along the path where Brown had been running

 

 
 

Case 2:19-cr-00216 Document 1 Filed 06/14/19 Page 3 of 3 PagelD #: 3

and right next. to where Brown ran into the fence and fell to the
ground.

3. Shannon Brown has multiple felony convictions, including
a felony conviction in the Circuit Court of Kanawha County, West
Virginia, on July 13, 2004 for delivery of cocaine, and felony
convictions in the Circuit Court of Kanawha County, West Virginia,
on August 12, 1998 for possession with intent to deliver crack
cocaine and possession with intent to deliver marijuana.

4. IT examined the Smith & Wesson firearm and determined
that it functioned as a firearm and was not manufactured in West
Virginia.

Further your affiant sayeth naught.

 

 

DEE
DAVID BUGEARD, ATF

Sworn to before me, and subscribed in my presence, this

13th day of June 2019.

AS

DWANE TINSLEY

United States Magistrate. “gudge >

  

 
